Citation Nr: 0634124	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  01-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

2.  Entitlement to service connection for carpal tunnel 
syndrome. 

3.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.  

This current matter comes before the Board on appeal from 
rating decisions of the Seattle, Washington, Regional Office 
(RO).  By a rating action of July 2000, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss.  Thereafter, in March 2002, the 
RO denied the veteran's claims of entitlement to service 
connection for bilateral carpal tunnel syndrome and service 
connection for major depressive disorder.  The veteran timely 
perfected his appeal of the above decisions.  In August 2002, 
the veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.  

On January 29, 2003, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  

In July 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOC) were 
issued in October 2005 and February 2006.  

The issue of entitlement to service connection for major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In August 2005, audiometric testing revealed an average 
36-decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 74-
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level II).  

2.  Carpal tunnel syndrome was not shown in service or for 
many years thereafter, and it is not shown to be related to 
any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2006).  

2.  Carpal tunnel syndrome was not incurred in or aggravated 
by active military service, and it may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of a letter dated in 
November 2001 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the March 2002 rating 
decision regarding the claim of service connection for carpal 
tunnel syndrome.  Another letter was issued in July 2004.  
With respect to the claim for a compensable evaluation for 
hearing loss, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2004 was not 
given prior to the first AOJ adjudication of that claim, the 
notice as provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Those letters informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  


The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for carpal 
tunnel syndrome and an increased rating for hearing loss, 
given that there has been a Board remand, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The records indicate that the veteran entered active duty in 
August 1979.  The service medical records are completely 
silent with respect to any findings of carpal tunnel 
syndrome.  

Received in January 1998 were VA progress notes, dated from 
July 1997 to December 1997, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities.  During a clinical visit in July 1997, the 
veteran complained of pain, numbness, and tingling in the 
left upper extremity.  The assessment was R/O cervical 
radiculopathy in the left extremity.  A treatment report, 
dated in September 1997, reflects a diagnosis of bilateral 
upper extremity numbness of unknown etiology.  During a 
subsequent clinical visit in December 1997, it was noted that 
a nerve conduction study revealed moderate left carpal 
tunnel; the impression was improving symptoms.  

The veteran was afforded another VA examination in June 1998, 
at which time he reported bilateral hearing loss, left worse 
than the right ear.  He indicated that he was unable to hear 
co-workers.  On the Audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
20
20
25
LEFT

55
50
100
100

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 88 percent in the left ear.  
The pertinent diagnosis was normal hearing in the right ear 
and mild to profound mixed hearing loss in the left ear.  

On the occasion of a subsequent VA audiological evaluation in 
April 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
25
25
30
LEFT

50
45
90
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The pertinent diagnosis was mild sensorineural hearing loss 
in the right ear, and moderate to profound mixed hearing loss 
in the left ear.  

Received in June 1999 were VA progress notes, dated from 
August 1997 to June 1999, reflecting ongoing clinical 
evaluation for a bilateral wrist disorder, diagnosed as 
carpal tunnel syndrome.  

The veteran's claim for an increased rating for hearing loss 
was received in March 2000.  In conjunction with his claim, 
the veteran was afforded a VA examination in May 2000, at 
which time he noted that his hearing was worse in the left 
ear.  It was noted that the veteran has worked as a nursing 
assistant since the early 1980's, and it has been difficulty 
to get a job as a nursing assistant because he is unable to 
perform certain tasks as a result of the hearing aids.  It 
was reported that the veteran has worked at VGH for the last 
two months as a nursing aide.  It was observed that the 
veteran was wearing hearing aids, bilaterally; he 
occasionally asked the examiner to repeat himself.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
15
20
20
LEFT

45
45
85
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The pertinent diagnosis was normal hearing to a mild flat 
conductive loss in the right ear, and normal hearing sloping 
to a severe mixed loss in the left ear.  

The veteran's claim for service connection for carpal tunnel 
syndrome (VA Form 21-526) was received in July 2001.  The 
veteran indicated that his carpal tunnel syndrome has become 
progressively worse over the past few years with weakening of 
his grip and numbness and tingling in his hands.  Following 
an evaluation of the hands, the assessment was 
symptomatically worse bilateral carpal tunnel syndrome.  

At his personal hearing in August 2002, the veteran indicated 
that he has been issued digital hearing aids which he has 
been using for almost 2 years.  The veteran indicated that he 
sought treatment for wrist pain at Camp Pendleton; he noted 
that he was diagnosed with carpal tunnel syndrome in 1996 
when the VA conducted appropriate testing.  

Upon authorized VA audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
25
35
35
LEFT

50
55
110
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The pertinent diagnosis was mild sensorineural hearing loss 
in the right ear, and moderate to profound mixed hearing loss 
in the left ear.  

Of record is a statement from Sidna Steedley, a hearing 
instrument specialist, dated in August 2002, indicating that 
the veteran had a conductive loss which was moderately 
severe.  The hearing specialist noted that the veteran needed 
his hearings for his personal safety and employment.  

At his personal hearing in January 2003, the veteran 
indicated that he had problems with carpal tunnel in service, 
and he continues to have problems with his wrist.  The 
veteran noted that he was issued a splint by the VA for his 
wrist.  

The veteran was afforded another VA examination in August 
2005, at which time he reported no significant change in his 
hearing.  The veteran reported difficulty with social 
gatherings.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
30
35
40
LEFT

50
50
95
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that the veteran had mild combined 
sensorineural hearing loss in the right ear and mild to 
profound mixed hearing loss in the left ear.  



III.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment. Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

The veteran's most recent VA examination, dated in August 
2005, shows a right ear puretone decibel loss of 36 with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2006).  He has a left ear average 
puretone decibel loss of 74 with speech recognition of 96 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2006).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

Even though medical records reflect that the veteran uses a 
hearing aid, the payment of additional compensation based 
upon the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44118 (1987); 
64 Fed. Reg. 25202, 25204 (1999).  

The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100.  Accordingly, the noncompensable 
disability evaluation presently assigned accurately reflects 
the degree of the veteran's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiology testing do not show puretone thresholds at all four 
of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


IV.  Legal Analysis-Service connection.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the veteran's currently diagnosed bilateral carpal 
tunnel syndrome is not the result of injury or disease 
incurred in, or aggravated by, his military service.  In this 
regard, the Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, a 
bilateral wrist disorder, to include carpal tunnel syndrome.  
In fact, the separation examination disclosed that the upper 
extremities and neurologic system were normal.  Following 
service, symptoms of a bilateral upper extremity disorder, 
subsequently diagnosed as carpal tunnel syndrome, were first 
noted in a VA progress note dated in September 1997, more 
than a decade following the veteran's discharge from military 
service.  In addition, while the records clearly show that 
the veteran is currently diagnosed as suffering from 
bilateral carpal tunnel syndrome, none of the medical 
evidence of record suggests a relationship between this 
disability and service.  

Due consideration has been given to the veteran's statements 
that his currently diagnosed bilateral carpal tunnel syndrome 
was incurred during his period of military service.  Although 
the veteran's lay statements are competent to establish the 
occurrence of an injury they are not competent evidence to 
establish the etiology of his current diagnosis.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is a layman, the veteran is not competent to make 
a determination that his current complaints are the result of 
any injury over four decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's currently diagnosed bilateral 
carpal tunnel syndrome to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of this disorder is 
decades after his period of service had ended.  See cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  To the extent that the 
veteran testified that he had symptoms of carpal tunnel 
syndrome during service, the Board notes that a veteran is 
competent to report that they experience numbness or 
tingling.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
It follows that a layman may also report when such symptoms 
started.  However, competence and credibility are different 
matters.  The veteran has presented conflicting statements.  
When seen in July 1997, the veteran reported a two-month 
history of symptoms and, when seen in September 1997, he 
reported a six-month history.  The Board finds that his 
initial reports for treatment purposes are far more probative 
than assertions advanced in support of a claim for monetary 
benefits, as there is no evidence of a bilateral upper 
extremity disorder, including carpal tunnel syndrome, in 
service, and there is no evidence which provides the required 
nexus between military service and carpal tunnel syndrome, 
service connection for that disorder is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection, and as such, that doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  

This appeal arises out of the veteran's claim for service 
connection for major depressive disorder.  Upon a preliminary 
review of the record, the Board finds that further 
development is needed before proceeding with adjudication of 
this appeal.  

On the occasion of a VA examination in January 2002, the 
veteran reported being "kicked out" of the Marine Corps in 
1983.  He indicated that he was not allowed to reenlist in 
the Marines; he noted that his officer did not like him.  The 
veteran was quite disappointed with this as he had planned on 
a career in the military.  The veteran indicated that he was 
the brunt of all the jokes in the Marines as he was the 
smallest one there and recalled being called "lizard."  The 
veteran stated that, prior to military service, he was a 
social and friendly person.  However, during service, he 
became unsociable and kept to himself.  Following a mental 
status examination, the examiner stated that the veteran had 
a significant depression which appeared to have been ongoing 
for a number of years; he reported being quite unhappy back 
in 1983 when he was kicked out of the Marine Corps.  The 
pertinent diagnosis was major depressive disorder with 
veteran having ongoing significant depressive symptoms.  The 
examiner noted that the level of stressors appeared to have 
been significant with the veteran's military service 
experience where he was ridiculed and made fun of.  

However, of record is the report of a private psychological 
evaluation conducted by Dr. Michael R. O'Leary, dated in 
April 2003.  It was noted that the veteran recalled being a 
nervous and anxious child; he was emotionally distant and 
believed that he may have had emotional problems as a youth.  
The veteran also reported having some problems with 
communication with his command during his period of active 
duty in the Marine Corps.  He indicated that he had legal as 
well as emotional problems while in the service.  The veteran 
indicated that there was a great deal of stress at home and 
he felt that they were drawing apart.  Following a mental 
status examination, the diagnostic impressions were major 
depression, recurrent; dysthymia, childhood onset; and 
anxiety disorder, NOS.  Dr. O'Leary stated that the veteran 
was an inadequate historian, especially as it related to the 
early developmental history.  He noted that the fact that the 
veteran was sent to his grandparents at the age of 6 or 7 
suggests significant problems within the family of origin.  
The examiner noted that his current symptoms, including a 
paranoid orientation, suggest that his earliest experiences 
were possibly ones of neglect, abuse, and betrayal of trust.  
The examiner stated that the veteran is likely to have been 
significantly depressed for most of his life.  

Based upon the above-discussed evidence, the nature and 
etiology of any currently present psychiatric disorder is 
unclear at this time.  As such, he Board believes further 
development is warranted, to include clarification of the 
veteran's contentions and a more definitive medical opinion 
as to the etiology of the veteran's current psychiatric 
disability, before reaching a final decision.  See 38 
U.S.C.A. § 5103A.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for major depressive disorder.  Accordingly, the 
case is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following action:

The veteran should be scheduled for a 
special VA psychiatric examination, to be 
conducted, if possible, by a board-
certified psychiatrist (who has not 
previously seen the veteran) to ascertain 
the etiology of any acquired psychiatric 
disorder now demonstrated.  All indicated 
tests, including psychological testing, 
should be performed, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis (es).  
The claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran.  A 
psychiatric history should be obtained 
from the veteran, and the examiner should 
provide a comprehensive account from the 
record.  After reviewing the record and 
examining the veteran, the examiner 
should provide well-reasoned opinions to 
the following questions: 1) what is the 
veteran's current psychiatric diagnosis? 
2) did any current psychiatric 
disability, at least as likely as not (50 
percent probability or more) have its 
onset in service, or is it otherwise 
related to a disease or injury in 
service? 3) The examiner is requested to 
discuss and reconcile the prior opinions 
and findings which have been rendered 
with respect to any and all psychiatric 
disability now indicated.  The examiner 
should provide a rationale for the 
opinions expressed.  If there is an 
opinion that a neuropsychiatric disorder 
pre-existed or was manifest during 
service, the examiner must state whether 
such is based upon evidence or history as 
provided by the veteran.  

2.  Thereafter, if the decision remains 
adverse to the veteran, the case should 
be returned to Board for further 
appellate consideration.  

No action is required of the veteran until he receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


